Judgment, Supreme Court, New York County, entered on June 13, 1978, unanimously affirmed. If the parties, within 15 days of service of a copy of the order entered herein, fail to agree on a mutually convenient date for closing, either party may apply, on three days’ notice, for the court to fix such closing date at the foot of this court’s order. Respondent shall recover of appellant $75 costs and disbursements of this appeal. No opinion. Concur —Murphy, P. J., Sandler, Sullivan, Markewich and Bloom, JJ.